Citation Nr: 0104770	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for status post open reduction right ankle fracture with 
fixed joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
September 1961.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which reduced the disability 
evaluation of the veteran's service-connected right ankle 
disorder from 30 percent to 20 percent disabling.

The appellant appeared at a hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) sitting at 
the RO in September 2000.


FINDINGS OF FACT

1.  By rating decision of October 1999, the RO reduced the 
veteran's evaluation for his right ankle disorder from 30 
percent, which had been in effect since October 20, 1997, to 
20 percent, effective January 1, 2000.

2.  There has not been an improvement in the veteran's 
service-connected right ankle disorder.


CONCLUSION OF LAW

Restoration of the 30 percent evaluation for the veteran's 
service-connected right ankle disorder is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344(c), 4.1, 
4.2, 4.10, 4.71a, Diagnostic Code 5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that a reduction in the 
disability evaluation of his service-connected right ankle 
disorder was not warranted as his right ankle continues to be 
essentially immobile.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The veteran testified during his September 2000 
hearing that his only treatment for his right ankle disorder 
was at the VA, and all treatment records which he identified 
have been developed.  Furthermore, in March 1999, the veteran 
was accorded a VA examination of this service-connected 
disorder.  Thus, as sufficient data exists to address the 
merits of the veteran's rating reduction claim, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the veteran in the development of his claim.  
No further assistance to the veteran is required to comply 
with the duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
also, Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the appellant was notified in the July 1999 
proposed rating reduction decision, in the October 1999 final 
rating reduction decision, in the December 1999 statement of 
the case, and in his September 2000 hearing of the 
information necessary to substantiate his claim.  Finally, 
the Board is granting the full benefit sought in this appeal, 
as the appellant requested restoration of the 30 percent 
disability rating for his right ankle.  That is, the Board 
concludes that a 30 percent rating under Diagnostic Code 5270 
is warranted in this case.  Under these circumstances, the 
Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In an April 1998 rating decision the veteran was awarded a 30 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 for status post open reduction right 
ankle fracture with fixed joint, effective October 20, 1997.  
Based on a March 1999 VA examination and VA treatment records 
dated from October 1998 to February 1999, in a July 1999 
rating decision, the RO proposed to reduce the veteran's 
disability evaluation for his right ankle disorder to 20 
percent.  See 38 C.F.R. § 3.105(e) (2000).  By final rating 
decision in October 1999, the appellant's disability 
evaluation was reduced to 20 percent, effective January 1, 
2000, under Diagnostic Code 5271, and the disability was 
recharacterized as status post open reduction, right ankle 
fracture with minimal osteoarthritis.

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 30 percent evaluation was in 
effect for less than five years.  See Smith v. Brown, 5 Vet. 
App. 335 (1993); 38 C.F.R. § 3.344(c) (2000).  Those 
provisions require that examinations less full and complete 
than those in which the payments were authorized or continued 
will not be used as a basis of reduction.  As regards 
ratings, like the 30 percent rating at issue in this case, 
which have been in effect less than 5 years, 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating."  38 C.F.R. § 3.344(c) (2000).  

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that consideration must be given to 38 C.F.R. 
§ 4.1 (requires each disability be viewed in relation to its 
history); 38 C.F.R. § 4.2 (requires examination reports to be 
interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work); 38 C.F.R. 
§ 4.10 (requires determination of the ability of the affected 
part of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  Faust v. West, 13 Vet. App. 342, 350 
(2000); Brown v. Brown, 5 Vet. App. 413, 420- 21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 5 
Vet. App. at 421.  The Court also has stated that the VA does 
not err in considering nonmedical evidence in rating 
reduction cases.  Faust, 13 Vet. App. at 350.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Where there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107).  
The Board is thus required to establish, by a preponderance 
of the evidence and in compliance with the aforementioned 
regulations, that the evidence weighs against the claim for 
restoration in order to uphold a rating reduction.  Brown, 5 
Vet. App. at 421.  The Board finds that a preponderance of 
the evidence does not show that a rating reduction was 
warranted.

The Board has reviewed all the evidence of record, including 
service medical records, VA treatment records, and VA 
examination reports.  A comparison of the second VA 
examination report in March 1999, upon which the reduction 
was in part based, with the first VA examination in March 
1998, upon which the 30 percent rating was in part based, 
shows no indication of material improvement.  The March 1998 
examination diagnosis was "status post open reduction of old 
right ankle fracture with persisting subjective complaints 
and functional residuals."  March 1998 X-rays showed an 
orthopedic screw transfixing the medial malleolus and 
calcification of the interosseous membrane between the distal 
tibia and fibula, compatible with old trauma.  The March 1999 
examiner diagnosed the appellant with "status post open 
reduction right ankle fracture with fixed joint."  

While the March 1998 examiner noted that the right ankle 
could not be dorsiflexed or plantar flexed beyond the neutral 
position, the March 1999 examiner noted dorsiflexion of 10 
degrees and plantar flexion to 20 degrees with pain.  
Although the 1999 examiner noted a slight range of motion, 
that examiner concluded that the joint was "fixed."  In 
addition, the 1999 examiner noted that the veteran was 
wearing a brace on the right ankle and the right ankle was 
mildly swollen.  The examiner found that the brace and 
swelling resulted in numbness and weakness.  As a 
consequence, the Board does not find the second VA 
examination to show improvement.  This is so because the 1999 
examiner noted significant right ankle disability and 
concluded that the ankle was "fixed", essentially the same 
findings revealed by the 1998 examination and radiologic 
reports.

Even if any differences between the two examinations should 
qualify as an "improvement," and the Board does not believe 
they do, such a finding cannot be supported when considered 
in conjunction with all the medical evidence of record as 
required by 38 C.F.R. § 4.1.  The Board does not find that 
the VA treatment records demonstrate persuasive evidence of 
improvement.  The December 1998 treatment record noted 
minimal subtalar motion and a stiff ankle.  Range of motion 
was decreased to 10 degrees dorsiflexion and 30 degrees 
plantar flexion.  The treatment plan included ambulation with 
a brace at all times.  The Board notes that the veteran 
reported that his December 1998 treatment took place at the 
Augusta VA Medical Center (MC) where there was an 
orthopedist.

The VA treatment records from the Dublin VAMC do not 
specifically reflect treatment of the right ankle.  In any 
event, the accuracy of these records is called into question 
as they note, apparently incorrectly, that the veteran's 
surgery and pin placement occurred in one or both knees, not 
the ankle.  Further, the veteran noted during his personal 
hearing that there was no orthopedist on staff at the Dublin 
VAMC.

Significantly, neither the 1999 examination nor the VA 
outpatient treatment records show improvement in the 
appellant's condition.  In addition, the appellant's 
September 2000 hearing testimony reveals that, in his 
opinion, his right ankle disorder has not improved.  He is 
competent to testify as regards his symptoms.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995) (veteran's statements 
regarding foot pain was competent because they related to an 
observable condition).  He reported continued pain, continued 
minimal range of motion of the ankle, and the continued 
necessity of wearing a brace on the ankle.

In view of the medical findings, and together with the 
appellant's current complaints, which have remained 
essentially unchanged, the Board is of the opinion that the 
medical evidence of record does not demonstrate improvement 
and, therefore, is insufficient to justify a reduction of the 
30 percent disability rating for his service-connected right 
ankle disorder.  Accordingly, restoration of a 30 percent 
disability rating is warranted, effective from January 1, 
2000, the date of reduction.


ORDER

A claim for restoration of a 30 percent disability evaluation 
for status post open reduction right ankle fracture with 
fixed joint is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

